DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 16 November 2021.

Regarding Previous Claim Objections
Previous objection to claims 5, 7, 9, 14, 16, 18 has been withdrawn in view of the amendment to the objected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 9-14] with respect to rejection of claims 1, 10, 19, 20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 9-14, Applicants argue that Abraham fails to teach “wherein one TLV message of the one or more first TLV messages includes a first message used to set different access parameters for different Access Categories (ACs), and wherein the different access parameters are configured for the different ACs to reflect a priority difference”.
Newly found reference Ghaus discloses that, for the system in Figs. 4 and 6, BS 403 communicates with MS 401-402. During the communication, BS sends TLV messages comprising priority schemes and several factors being communicated among the stations [Column 8 – Lines 58-67 | Column 9 – Lines 1-67]. Hence, a person having ordinary skills in the art would recognize that the message in Abraham is being transmitted comprising a change in priority for the different stations.

Regarding claims 10 and 19-20, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-7, 9-16, 18-20 have been amended. Claims 8 and 17 have been canceled. Claims 21-22 have been added. Thus, claims 1-7, 9-16, 18-22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5, 9-14, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US Patent Application Publication No. 2014/0254513) in view of Ghaus et al. (US Patent No. 8,144,639).

Regarding claim 1, Abraham teaches an access control method implemented by a first functional entity on a [multi-access point (MAP)] network (any of the devices or stations in Figs. 1 and 12 are configurable to act as a principal entity within the network [Paragraph 126]), wherein the method comprises:
obtaining control information indicating a second functional entity on the [MAP] network to perform a related operation based on the control information (control information is generated and communicated from one entity to a neighbor station [Paragraphs 106, 109, 114, 127]); and
sending a control message to the second functional entity, wherein the control message comprises one or more first type-length-value (TLV) messages comprising the control information (the control message comprises TLV with the control information [Paragraphs 90, 94, 95, 107]).
Although not explicitly recited the term multi-access point (MAP), it is disclosed and illustrated the implementation and distribution of various types of WLANS comprising APs and STAs [Paragraphs 31-33].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed 
However, Abraham does not explicitly mention wherein one TLV message of the one or more first TLV messages includes a first message used to set different access parameters for different Access Categories (ACs), and wherein the different access parameters are configured for the different ACs to reflect a priority difference.
Ghaus teaches, in a similar field of endeavor of communication systems, the following:
wherein one TLV message of the one or more first TLV messages includes a first message used to set different access parameters for different Access Categories (ACs), and wherein the different access parameters are configured for the different ACs to reflect a priority difference (Ghaus discloses that, for the system in Figs. 4 and 6, BS 403 communicates with MS 401-402. During the communication, BS sends TLV messages comprising priority schemes and several factors being communicated among the stations [Column 8 – Lines 58-67 | Column 9 – Lines 1-67]. Hence, a person having ordinary skills in the art would recognize that the message in Abraham is being transmitted comprising a change in priority for the different stations).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Abraham) by reflecting priority difference (as taught by Ghaus) for the purpose of decreasing delay in connection between stations and network (Ghaus – Column 1 – Lines 18-29).

Regarding claim 2, Abraham further teaches the method of claim 1, wherein the one or more first TLV messages comprise a second message indicating the second functional entity to report a network performance parameter, wherein the second message comprises identification information of the network performance parameter, and wherein the identification information of the network performance parameter indicates the network performance parameter to be reported (Fig. 4 illustrates several parameters that can be communicated during the transmission of a control message from an entity to another, such as MAC, BSS, power constraints, frequency selections, and robust security network parameters [Paragraph 67]. Additionally, said parameters comprise identifiers of the entity transmitting/receiving the parameters [Paragraphs 52-53]. Hence, a person having ordinary skills in the art would recognize that these parameters are being transmitted in the TLV fields to make the other entity report about these parameters such as the service identifier 910 of TLV in Fig. 9 [Paragraphs 95, 106, 107]).

Regarding claim 3, Abraham further teaches the method of claim 2, wherein the second message further comprises at least one of message type information, message length information, information about a target basic service set (BSS), information about a data transmission type, a reporting interval, a message validity period, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claim 4, Abraham further teaches the method of claim 1, further comprising receiving a response message from the second functional entity, wherein the response message comprises one or more second TLV messages comprising information about a network performance parameter (Fig. 4 illustrates several parameters that can be communicated during the transmission of a control message from an entity to another, such as MAC, BSS, power constraints, frequency selections, and robust security network parameters [Paragraph 67]. Additionally, said parameters comprise identifiers of the entity transmitting/receiving the parameters [Paragraphs 52-53]. Hence, a person having ordinary skills in the art would recognize that these parameters are being transmitted in the TLV fields to make the other entity report about these parameters such as the service identifier 910 of TLV in Fig. 9 [Paragraphs 95, 106, 107]).

Regarding claim 5, Abraham further teaches the method of claim 4, wherein the one or more second TLV messages further comprise at least one of message type information, message length information, information about a target basic service set (BSS), information about a data transmission type, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claim 9, Abraham further teaches the method of claim 8, wherein the third message further comprises at least one of message type information, message length information, information about a target BSS, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claims 10-14, 18, these claims are rejected as applied to claims 1-5, 9.

Regarding claims 19-20, these claims are rejected as applied to claim 1.

Regarding claims 21-22, these claims are rejected as applied to claims 2-3.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US Patent Application Publication No. 2014/0254513) in view of Ghaus et al. (US Patent No. 8,144,639) and further in view of Sankar et al. (US Patent Application Publication No. 2017/0111826).

Regarding claim 6, the combination of Abraham and Ghaus teaches all the limitations recited in claim 1.
However, the combination of Abraham and Ghaus does not explicitly mention wherein the first TLV messages comprise a second message indicating the second functional entity to configure a mapping relationship between a differentiated service code point (DSCP) and a user priority (UP), and wherein the second message comprises information about the mapping relationship between the DSCP and the UP.
Sankar teaches, in a similar field of endeavor of communication systems, the following:
wherein the first TLV messages comprise a second message indicating the second functional entity to configure a mapping relationship between a differentiated service code point (DSCP) and a user priority (UP), and wherein the second message comprises information about the mapping relationship between the DSCP and the UP (in the disclosed system, an access point maps a correlation between DSCP and UP. Hence, a person having ordinary skills in the art would recognize that the TLV would also comprise this mapping [Paragraphs 48, 62]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Abraham) by reflecting priority difference (as taught by Ghaus) by mapping DSCP and UP (as taught by Sankar) for the purpose of trusting networks (Sankar – Paragraph 4).

Regarding claim 7, Abraham further teaches the method of claim 6, wherein the second message further comprises at least one of message type information, message length information, information about a target BSS, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS 

Regarding claims 15-16, these claims are rejected as applied to claims 6-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 18, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633